AFFIDAV|T OF SERV|CE
____"

State of Fiorida County of United States Middle District Court

miiii$ii_;gi;;i;i;;imiui

Southern HVAC Corporation and Fast of fLORiDA iNC. AS
SUCCESSOR-BY- MERGER to U.S, H&AC, LLC

' vs.

Defendant:
Arie Konforte, Justin Konforte, Philipa Machaii and Josko, LLC

For.'

Amanda Reagan

Dia Piperiip, Us

3111 W. Dr <ertin Luther King Bivd. Ste
Tampa, Fi_ 33607

Received by Ciaims Cont"irmation Speciaiist on the 1st day of October. 2018 at 12:40 pm to be served on
Justin Konforte, 116 Habersham Avenue, Longwood,, FL 32779.

i, KR|STEN PHiN-CEPPOS, being duty sworn, depose and say that on the 5th day of October, 2018 at
6:11 pm, ix

iNDiV|DUALLY/PERSONALLY served by delivering a true copy of the Summons and Complaint for
injunctive Reiief and Damages, Exhibits A through C. Civii Cover Sheet, order, Amended
Compiaint for injunctive Reiief and Damagos and Exhibits A through C and Order on interested
Persons and Corporate Disciosure, Re|ated Case order and Track Two Notice, Notice of Pendency
of other actions, Case Management report, Order on interested persons and corporate disclosure,
Related case order and track two notice with the date and hour of service endorsed thereon by me, to;
Justin Konforte at the address of: 116 Habersham Avenue, Longwood,, FL 32779, and informed said
person of the contents therein, in compliance with state statutes

Maritai Status: Based upon inquiry of party served, Defendant is not married

Description of Person Served: Age.' 28, Sex: M, Race/Skin Coior: White, Height 5'5", Weight: 150, Hair.
Biack, Giasses: N

 

AFFIDAV|T OF SERVICE For 6:18-CV-1589- ORL-37-TBS

l do hereby certify tha

ave no interest in the above action, that l am over the age of eighteen, and that l

t l h
am a Celtitied Process Server in the Judicial Circuit in which it was served. Under penalties of perjury, i

declare that l have read the forgoing affidavit and that

Pursuant to F.S. 92.525 (2)

Subscribed and sworn to before me on this the 7th
day of October, 2018 by the affiant who is
personally known to me.

@/M

 

  
  

Noeé’ry lie ,¢/
DYLAN ELE
1425 NOTARY PueL§»C

§sTATE OF FLOR%DA
..`¥i ,§' csmm# sciscazi

an .\ .~_

Ex;;)ires 5/2,¢¢¢1

the facts stated in it are true. No Notary required

  

    

KR{STEN ' HIN PFQS
CPS # 18-0021

Claims Confirmation Specialist
309 Jeanai Pl

Tampa, FL 33612

(813) 931-8599

Our Job Serial Number: SUL-2018000436
Ref”. 436

Copyright © 1992-2018 Database Servieesl lnc. - Process Serva¢‘s Tooibox v?.zp

 

